DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on an application filed in US Patent Office on 06/18/2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Patent 8,126,784 B1) as applied to claim 22, in view of Heffner (US Patent 5,246,119), Mallet et al. (US Patent 10,414,583 B2), Robinson et al. (US Patent 8,370,271 B1) and Barnes, JR. (US Patent Application Publication 2012/0089470 A1).


22, Agarwal teaches:
A system comprising:




an electronic user interface configured to enable resupply of 


and wherein the electronic user interface generates a communication regarding resupplying the 
a server configured to initiate provision of the (See Agarwal Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ ).
Agarwal does not explicitly teach:
the custom trashcan liners, providing a trashcan comprising: 
a housing; 
a receptacle portion configured to receive and store one or more objects; and 

 the custom trashcan liners .  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include custom trashcan liners for a trashcan of a special shape or configuration, thereby increasing ease of use and convenience of said trashcan.
Heffner does not explicitly teach:
a dispenser portion configured to store.  
 …   This is taught by Mallet (See Col. 5 lines 45-49 - describes a dispenser for replacement compostable bags for use with compost containers).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a trash bag dispenser on a trashcan of a special shape or configuration, thereby increasing ease of use and convenience of said trashcan.
Mallet does not explicitly teach:
wherein the electronic user interface comprises a user-selectable list of one or more predetermined resupply frequencies and a description corresponding to at least one predetermined resupply frequency of the one or more predetermined resupply frequencies, the description representing an observed selection rate for the at least one predetermined resupply frequency, wherein the electronic user interface generates a notification regarding resupplying …   This is taught by Robinson (See Col. 4 lines 6-52 - describes a system for server generated recurring orders for items, wherein said order generation is displayed on a user interface that allows users to select the frequencies of order recurrence of said items and said selection is in response to email or text notifications from the system, Col. 5 lines 55-67 - describes the different order recurrence frequencies such as time of day, week or month, Col. 8 line 56 - Col. 9 line 19 - describes user interface components labeled with descriptions of delivery frequency options and Col. 14 lines 34-49 - describes the system analyzing a customer’s profile data, including purchase history and number of people in said customer’s household, among others, to generate a suggested list of products for a recurring delivery order).  It would be obvious to one having ordinary skill 
Mallet does not explicitly teach:
based at least partly on location data indicating a location of a user computing device in proximity to a source of the…  This is taught by Barnes, JR. (See paragraph [0478] - describes a system for advertising products to a user based at least on location of a user device relative to a given vendor within a proximate area to said user device and said vendor offering certain products said user has indicated interest in through the interface of their device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an order selection function based on user device location in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 23, modified Agarwal teaches:
The system of claim 22, wherein the server is further configured to receive data regarding a selected frequency  with which to provide refills of the (See Agarwal Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs and Col. 5 lines 30-66 - describes a system for computer based reordering of household commodities that, ).
Agarwal does not explicitly teach:
.  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
Heffner does not explicitly teach:
of the one or more predetermined resupply frequencies.  This is taught by Robinson (See Col. 4 lines 6-52 - describes a system for server generated recurring orders for items, wherein said order generation is displayed on a user interface that allows users to select the frequencies of order recurrence of said items and Col. 5 lines 55-67 - describes the different order recurrence frequencies such as time of day, week or month).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an order frequency selection function in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 24, modified Agarwal teaches:
The system of claim 22, wherein the server is further configured to:
obtain usage data regarding prior orders of the 
determine, based at least partly on the usage data, a predicted usage of the
wherein the user interface is further configured to display information regarding the predicted usage (See Agarwal Col. 4 lines 19-54 - describes a system for computer and Figure 2).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 25, modified Agarwal teaches:
The system of claim 22, wherein the server is further configured to:
obtain usage data regarding prior orders of the 
determine, based on the predicted usage of the 
send the notification (See Agarwal Col. 4 lines 4-54 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs and Figure 2).	
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to 
Regarding Claim 27, modified Agarwal teaches:
The system of claim 22, wherein the server is further configured to:
obtain usage data regarding prior orders of 
select, based at least partly on the usage data, a relative likelihood from a plurality of relative likelihoods that the option is to be selected by the plurality of users (See Col. 4 line 4- Col. 5 line 4 - describes a system collecting usage data of various items from a customer and predicting when said customer will need to order more of said items, based at least on said usage data, Claim 20 - describes a system indicating to a user, through an interface, particular items that they may need to order, Claim 34 - describes tracking usage of a second user and Figure 2 - shows an exemplary display of the notice sent to a user stating that it is likely time to reorder the following items).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 28, modified Agarwal teaches:
The system of claim 22, 
Agarwal does not explicitly teach:
wherein the server is further configured to receive, from the trashcan, a second communication regarding at least one of: an amount of custom trashcan liners used, or an amount of custom trashcan liners remaining in the dispenser portion.  This is taught by Mallet (See Col. 5 line 45 - Col. 6 line 4 - describes a dispenser for custom replacement compostable bags for use with compost containers that uses slots cut in the sides of the dispenser as a first supply of bags indicator and email notification to a caretaker when the supply of bags reaches a certain point as a second indicator).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a secondary alert to notify a user/ caretaker/ system of a low supply of trash bags for a system that requires custom trash bags, thereby increasing the accuracy and efficiency of said system.  
Mallet does not explicitly teach:
trashcan.  This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a trashcan with a system that requires custom trashcan liners to ensure the components of said system are compatible, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 31, modified Agarwal teaches:
The system of claim 22, wherein the server is further configured to:
determine a type of the 
store information regarding the type of the (See Col. 3 lines 1-33 - describes the system allowing through a survey, or other user interface, an option for a customer to set a preference to allow the system to make item replacement suggestions when new or improved items, similar to those already purchased by said customer, are available).
Agarwal does not explicitly teach:
trashcan, trashcans, custom trashcan liners are customized for the type of the trashcan.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle and Col. 6 lines 13-23 - describes trash bag liners can be customized based on differently shaped trash cans).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an option for selecting a trashcan liner based on the shape (or type) of trash can employed by a user, thereby broadening appeal by accommodating a variety of needs of a variety of users that are limited by a variety of living conditions (size, space, location, etc. of their respective trashcans).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Patent 8,126,784 B1), in view of Heffner (US Patent 5,246,119), Mallet (US Patent 10,414,583 B2), Robinson (US Patent 8,370,271 B1) and Wagner et al. (US Patent Application Publication 2004/0195309 A1).
Regarding Claim 29, modified Agarwal teaches:
The system claim 22, 
Agarwal does not explicitly teach:
wherein the server is further configured to receive, from the trashcan, a second communication regarding at least one of: an amount of space occupied in the receptacle portion, or an amount of unused space remaining in the receptacle portion.  This is taught by Wagner (See paragraphs [0121-0122] - describes a system of disposal units that are programmed to request waste removal first by a scheduled time or second, by a fill level of said disposal unit and then send a pickup bid request to various waste pickup vendors).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a trash capacity sensor in a trashcan that requires custom trash bags to allow enough time for resupply of said custom trash bags if they are not as readily available to a user as standard bags may be, thereby increasing the accuracy and efficiency of said system.

Claims 32, 34, 36-37, 39-43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Patent 8,126,784 B1), in view of Heffner (US Patent 5,246,119), Robinson et al. (US Patent 8,370,271 B1), Mallet et al. (US Patent 10,414,583 B2) and Barnes, JR. (US Patent Application Publication 2012/0089470 A1).
Regarding Claim 32, Agarwal teaches:
A 
a non-transitory computer-readable medium storing an application configured to cause a user computing device to at least (See Agarwal Col. 3 lines 1-64 - describes a system for computer based reordering of household commodities): 
display a user interface comprising: 
a first input element configured to accept a first user selection of a type of 
a second input element configured to accept a second user selection of an amount of the 
a third input element configured to accept a third user selection of a frequency with which the (See Agarwal Col. 4 lines 19-54 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies); and
a fourth input element configured to receive a fourth user selection of a  (See Col. 3 lines 1-33 - describes the system allowing through a survey, or other user interface, an option for a customer to set a preference to allow the system to make item replacement suggestions when new or improved items, similar to those already purchased by said customer, are available.  Thereby making this a fourth input parameter and Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs);
receive, via the user interface, data representing the first user selection of the type of (See Agarwal Col. 4 lines 19-54 - ); 
generate the list of the 
transmit an electronic reorder message comprising data representing the type of the (See Agarwal Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs); and 
a server system comprising one or more computing devices, wherein the server system is configured to at least: 
receive the electronic reorder message (See Agarwal Col. 3 lines 34-64 - describes a system for computer based reordering of household commodities that receives customer input while operating on one or more computers and servers); 
determine, based at least partly on the frequency with which the 
initiate delivery of the amount of the (See Agarwal Col. 5 lines 30-66 - describes a system for computer based reordering of household commodities that, based on several factors governing ordering frequency, will initiate delivery of an order once approved by a customer).

Agarwal does not explicitly teach:
custom trashcan liners, , .  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.  
Heffner does not explicitly teach:
wherein the third input element comprises a user-selectable list of one or more predetermined frequencies and a description corresponding to at least one predetermined frequency of the one or more predetermined frequencies, and wherein the description represents an observed selection rate for the at least one predetermined frequency , .  This is taught by Robinson (See Col. 4 lines 6-52 - describes a system for server generated recurring orders for items, wherein said order generation is displayed on a user interface that allows users to select the frequencies of order recurrence of said items, Col. 5 lines 55-67 - describes the different order recurrence frequencies such as time of day, week or month, Col. 8 line 56 - Col. 9 line 19 - describes user interface components labeled with descriptions of delivery frequency options and Col. 14 lines 34-49 - describes the system analyzing a customer’s profile data, including purchase history and number of people in said customer’s household, among others, to generate a suggested list of products for a ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an order frequency selection function in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.
Robinson does not explicitly teach:
type of trashcan, a plurality of types of trashcans.   This is taught by Mallet (See Fig. 2 - shows a first smaller compost container and Fig. 3 - shows a second larger container for compost type refuse).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple types of a particular product category in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 34, modified Agarwal teaches:
The system of claim 32, wherein the third input element further comprises a (See Figure 2 - shows a list of user-selectable items that can be delivered at a date specified or deferred for a few days) second description indicating an approximate amount of users for which each predetermined frequency is recommended (See Col. 4 line 47- Col. 5 line 4 - describes a system using multiple types of statistical analysis of item usage to recommend replenishment of various items, Claim 14 and 15 and Figure 3 - show the system aggregating customer usage information including unique customers, the items they’ve purchased and frequency of said purchases, thereby allowing the system to make product recommendations to customers or control inventory levels based, at least relative frequencies of use).




36, modified Agarwal teaches:
The system of claim 32, wherein the server system is further configured to at least:
obtain usage data regarding prior orders of 
transmit data representing the predicted usage to the user computing device (See Col. 4 line 4- Col. 5 line 4 - describes a system collecting usage data of various items from a customer and predicting when said customer will need to order more of said items, based at least on said usage data).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 37, modified Agarwal teaches:
The system of claim 32, wherein the server system is further configured to at least:
obtain usage data regarding prior orders of 
determine, based on the predicted usage of 
send the notification (See Col. 4 line 4- Col. 5 line 4 - describes a system collecting usage data of various items from a customer and predicting when said customer will need to order more of said items, based at least on said usage data).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 39, modified Agarwal teaches:
The system of claim 32, wherein the server system is further configured to at least:
obtain usage data regarding prior orders of 
select, based at least partly on the usage data, a relative likelihood from a plurality of relative likelihoods that the option is to be selected by the plurality of users (See Col. 4 line 4- Col. 5 line 4 - describes a system collecting usage data of various items from a customer and predicting when said customer will need to order more of said items, based at least on said usage data, Claim 20 - describes a system indicating to a user, through an interface, particular items that they may need to order, Claim 34 - describes tracking usage of a second user and Figure 2 - shows an exemplary display of the notice sent to a user stating that it is likely time to reorder the following items).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.
40, modified Agarwal teaches:
The system of claim 32, 



Agarwal does not explicitly teach:
further comprising a trashcan, wherein the trashcan comprises:
a housing; 
a receptacle portion configured to receive and store one or more objects; and 
This is taught by Heffner (See Col. 3 lines 32-53 - describes specially shaped trash bags for use in a trashcan and Figure 1).
Heffner does not explicitly teach:
a dispenser portion configured to store.  This is taught by Mallet (See Col. 5 lines 45-49 - describes a dispenser for replacement compostable bags for use with compost containers).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a trash bag dispenser on a trashcan of a special shape or configuration, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 41, modified Agarwal teaches:
The system of claim 40, 


Agarwal does not explicitly teach:
wherein the trashcan further comprises: a sensor configured to detect usage of custom trashcan liners; and 
a network interface configured to transmit data regarding the usage of the custom trashcan liners.  This is taught by Mallet (See Col. 6 lines 1-11 - describes a dispenser for replacement compostable bags for use with compost containers that senses when the level of bags in said dispenser reaches a certain level and alerts a system caretaker via email, wherein the email alert necessitates a network connection).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor to detect a level of remaining bags in a trash bag dispenser of a trashcan with an alert system to notify a user of needed replenishment, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 42, modified Agarwal teaches:
The system of claim 32, wherein the server being configured to initiate delivery of the amount of the (See Col. 6 lines 15-30 - describes the system automatically replenishing items according to the reorder cycle of said items without prior customer approval).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity 
Regarding Claim 43, modified Agarwal teaches
The system of claim 32, 
Agarwal does not explicitly teach:
wherein the description identifies the at least one predetermined frequency as being selected most often.  This is taught by Robinson (See Col. 5 lines 32-67 - describes the system identifying multiple recurring order parameters, including identifying the parameters used the most, which are the recurring items and their respective frequencies).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an order frequency identification function in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 46, modified Agarwal teaches:

The system of claim 41, wherein the application is further configured to cause the user computing device to: 
obtain shopping list data representing a shopping list, wherein the shopping list comprises an entry corresponding to the (See Agarwal Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs), the entry based at least partly on the data regarding the usage of the 
display the shopping list (See Col. 4 line 4 - Col. 5 line 4 - describes a system using multiple types of statistical analysis of item usage to recommend replenishment of various items, Claim 14 and 15 and Figure 3 - show the system aggregating customer usage information including unique customers, the items they’ve purchased and frequency of said purchases, thereby allowing the system to make product recommendations to customers or control inventory levels based, at least relative frequencies of use).
Agarwal does not explicitly teach:
custom trashcan liners.  This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 47, modified Agarwal teaches:
The system of claim 32, wherein the application is further configured to cause the user computing device to: 


display a notification regarding resupply of the (See Agarwal Col. 4 lines 4-41 - describes a system for computer based reordering of household commodities, displayed on a webpage and allows a customer to choose item types, quantities and delivery dates/ frequencies and place an order in response to a system generated email or instant message notification of upcoming commodity replenishment needs).
Agarwal does not explicitly teach:

This is taught by Heffner (See Col. 5 lines 13-27 - describes a device that allows a user to customize the shape of the liners for their refuse receptacle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trashcan liners with a list of household commodity replenishment items as they are a known household commodity, thereby increasing the accuracy and efficiency of said system.  
Heffner does not explicitly teach:
receive location data representing a location of the user computing device; 
determine that the user computing device is in proximity to a source of the…  This is taught by Barnes, JR. (See paragraph [0478] - describes a system for advertising products to a user based at least on location of a user device relative to a given vendor within a proximate area to said user device and said vendor offering certain products said user has indicated interest in through the interface of their device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an order selection function based on user device location in a system that automatically resupplies consumable materials/ items, thereby increasing the accuracy and efficiency of said system.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US Patent 8,126,784 B1) in view of Heffner (US Patent 5,246,119) and Robinson (US Patent 8,370,271 B1) and Mallet et al. (US Patent 10,414,583 B2) as applied to claim 32, and further in view of Ebrom et al. (US Patent Application Publication 2016/0218884 A1), and Wachman et al. (US Patent Application Publication 2018/0046777 A1).
45, modified Agarwal teaches:
The system of claim 32, wherein the user interface further comprises: 
a fourth input element configured to receive a fourth user selection from a list of 
a fifth input element configured to receive a fifth user selection from a list of consumable objects (See Col. 3 lines 1-33 - describes the system allowing through a survey, or other user interface, an option for a customer to set a preference to allow the system to make item replacement suggestions when new or improved items, similar to those already purchased by said customer, are available).
Agarwal does not explicitly teach:
domestic appliances, soap dispenser or , associated with a domestic appliance selected.  This is taught by Ebrom (See paragraphs [0178-0180] - describes a list of domestic appliances (including a clothes washing machine) communicating with their respective internal components, wherein said appliances are networked together in a smart environment, [0314] - describes a detergent dispenser associated with a clothes washing machine).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an option for monitoring soap usage in a system that monitors usage of household consumables as soap is a common household consumable item, thereby increasing the accuracy and efficiency of said system.
Ebrom does not explicitly teach:
a mirror.  This is taught by Wachman (See paragraphs [0079-0081] - describes a system with a mirror as a component of a smart home environment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the 

Response to Remarks
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Heffner, Mallett, Robinson, Barnes Jr., Wagner, Ebrom and Wachman in the invention of Agarwal, as a whole.  
Applicant asserts that the referenced art fails to teach: “a notification regarding resupplying the custom trashcan liners based at least partly on location data indicating a location of a user computing device in proximity to a source of the custom trashcan liners”, "list of the plurality of types of trashcans" and "selection of the type of custom trashcan liner".  However, the added citations as shown above do in fact teach these limitations.  Specifically, Agarwal comprises a household consumable item replenishment system that operates on an electronic user interface.  Heffner comprises custom liners for a refuse receptacle, wherein said liners can accommodate custom shaped refuse receptacles.  Mallett comprises a system including refuse receptacles for biodegradable material with custom biodegradable liners that are supplied from a dispenser that is integral to said system.  Robinson comprises a household consumable item replenishment system that allows a user to specify delivery frequencies via listed frequency options for each item ordered and recommend items or delivery frequency Barnes Jr. comprises a system that recognizes the location of a user’s device and offers notifications of available products based on said user’s device being proximate to a vendor of said product that has been identified as a preferred item by said user.  Wagner comprises a system of networked waste disposal units that perform the objectives of said system, at least in part, by monitoring the capacity of said waste disposal units.  Ebrom comprises a system of networked smart home appliances in communication with their respective components and each appliance member of the networked smart home appliances, wherein at least one member includes a soap dispenser.  Wachman comprises a lighted mirror in a smart home environment.    The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Agarwal, Heffner, Mallett, Robinson, Barnes Jr., Wagner, Ebrom and Wachman needs to be considered as a whole, not just the sections cited by the examiner.  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on 571 270 3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687